                                                                                      Page 1 of 2




              IN THE UNITED STATES DISTRICT COURT FOR THE
                     NORTHERN DISTRICT OF FLORIDA
                         TALLAHASSEE DIVISION


MARIA RODRIGUEZ et al.,

                  Plaintiffs,

v.                                               CASE NO. 4:16cv801-RH/CAS

MOLINA HEALTHCARE OF
FLORIDA, INC.,

                  Defendant.

_______________________________/


               ORDER ALLOWING DEPOSITIONS OF PLAINTIFFS


         The defendant moved for leave to depose five plaintiffs whose claims will

be tried in the initial trial. The order of October 18, 2018 indicated that the

defendant would be allowed to conduct limited depositions of the five plaintiffs

unless the plaintiffs responded to the motion, in which event the issue would be

considered de novo. The plaintiffs filed a timely response. After de novo

consideration, this order adheres to the terms of the October 18 order but extends

the deadline for the depositions.

         One of the plaintiffs’ assertions is that the depositions will require the

plaintiffs to travel or miss work. The October 18 order was framed to avoid or



Case No. 4:16cv801-RH/CAS
                                                                              Page 2 of 2




minimize that. The plaintiffs may choose to be deposed in their home counties. So

long as they are reasonably available, they may choose to be deposed in the

evening or on the weekend. If the defendant agrees, the plaintiffs may be deposed

by telephone. If both sides agree, the plaintiffs may be deposed in Tallahassee

when they travel for the trial. This need not be onerous.

         IT IS ORDERED:

         The defendant may conduct depositions as authorized by the October 18

order, but the deadline to take the depositions is extended to November 23, 2018

(and may be taken later if both sides agree).

         SO ORDERED on November 5, 2018.

                                       s/Robert L. Hinkle
                                       United States District Judge




Case No. 4:16cv801-RH/CAS
